Title: To Thomas Jefferson from Robert Patton, 29 June 1807
From: Patton, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Post office Philada. 29th June 1807
                        
                        I beg leave to inform you that Mr. Gallatin had left New York before your letter was received in that City—He arrived here last evening & set off this morning in the stage, for Washington City, in the early stage. 
                  I am Sir With
                            the greatest respect Your Humble Servt. 
                        
                            Robt. Patton
                            
                        
                        
                            P.S. I have this moment had your letter returned to me from New York. I will enclose it, under cover to
                                the Post Master at H De Grace, where I suppose, Mr. Gallatin will sleep this night. Your Humble Servt.
                        
                        
                            Robt. Patton
                            
                        
                    